TANZER, J.
The practice of this court has been to support its decisions by opinion where an opinion would have precedential or instructional value, but not otherwise. The principles of the practice are described in the Internal Practices of the Court of Appeals (1979), and the reasons for it were fully stated recently in the context of a workers’ compensation case, Bowman v. Oregon Transfer Company, 33 Or App 241, 576 P2d 27 (1978). The reasons for the practice are no less applicable in civil cases which were formerly within the exclusive appellate jurisdiction of the Supreme Court and are now initially within the appellate jurisdiction of this court.
This case is illustrative of the reasons for the practice of deciding without opinion. The first assignment of error assigns no ruling as error, i.e., it fails to conform to Rule 7.19 and Appendix D which require that the objection or motion and ruling be set out verbatim. Hence, as we have said repeatedly in many prior cases of nonconformance with the rule, we do not consider the assignment. The second and third assignments of error challenge the overruling of a parol evidence objection. Assuming that the ruling was error there is no reason to conclude that the error was prejudicial to appellant; indeed, it was essential to appellant’s case to look behind the face of the contract.
Where, as here, the disposition is based upon the application of well-known and oft-stated principles to nonexceptional facts, then, as we stated in Bowman, there is no purpose in preparing and publishing an opinion supporting the decision. Accordingly, the disposition of this case and future similar cases will be affirmance without opinion on the merits.
Affirmed.